UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number0-13721 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1524393 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 221 East Hickory Street Mankato, Minnesota56002-3248 (Address of principal executive offices and zip code) (800) 326-5789 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer, accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filerþNon-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ The total number of shares of the Registrant’s common stock outstanding as of July 27, 2012: 13,494,399. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends our Quarterly Report on Form 10-Q for the period ended June 30, 2012, which was filed on August 2, 2012 with the Securities and Exchange Commission. The amendment is a result of the restatement of our consolidated financial statements for the periods ended June 30, 2012 and 2011. We are restating our previously reported financial information for these periods to change our accounting for interest rate swaps. We utilize interest rate swap agreements to manage our exposure to interest rate fluctuations on a portion of our variable-interest rate debt. We account for our financial derivative instruments in accordance with FASB ASC 815 “Derivatives and Hedging” ("the Standard"). The Standard requires all derivative instruments (including certain derivative instruments embedded in other contracts) be recorded on the balance sheet as either an asset or liability measured at its fair value, and that changes in the derivatives’ fair value be recognized currently in earnings unless specific hedge accounting criteria are met. We applied a method of cash flow hedge accounting under FASB ASC 815 to account for the interest rate swap agreements that allowed us to record changes in the instruments’ fair value in other comprehensive income (the “cash flow" method). After discussing the matter with ourindependent registered public accounting firm, we recently concluded that the interest rate swap agreements did not qualify as a "cash flow” hedge in prior periods because of insufficient contemporaneous documentation. Under FASB ASC 815, cash flow hedge accounting is not allowed retrospectively because the documentation required was not in place at the inception of the hedge as well as on an ongoing basis. Eliminating the application of cash flow hedge accounting reverses the fair value adjustments that were made in other comprehensive income and transfers the fair value adjustments to earnings. We have amended each item of our Quarterly Report on Form 10-Q for the period ended June 30, 2012 that has been affected by the restatement. This Amendment No. 1 does not reflect events occurring after the August 2, 2012 filing of our Form 10-Q or modify or update the disclosures set forth therein in any way, except as required to reflect the effects of the restatement. There is no effect on previously reported cash flows from operating, investing, or financing activities for this change. The change in the accounting treatment has not impacted the economics of the interest rate swap agreements. Likewise, this change has no effect on total comprehensive income, operating income, total stockholders’ equity, EBITDA as defined by our debt agreement, or the Company’s ability to pay dividends. None of the financial covenants to our senior credit agreement were breached as a result of this restatement.We did notify the lenders in the agreement that restatement did result in breach of our representation to them about our financial statements being prepared in accordance with Generally Accepted Accounting Principles (GAAP).We have requested, and we did receive a waiver regarding this temporary breach from the lenders involved in our credit agreements.No event of default exists regarding our credit agreement. We have reassessed our disclosure controls and procedures as shown in Item 4 related to the material weakness in our internal control over financial reporting with respect to accounting for derivative instruments. 2 TABLE OF CONTENTS PART I Financial Information Item 1. Financial Statements 4 Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statement of Comprehensive Income (unaudited) for the Three and Six Months Ended June 30, 2012 and 2011 5 Consolidated Balance Sheets (unaudited) as of June 30, 2012 and December 31, 2011 6 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2012 and 2011 7 Condensed Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibit Listing 34 Signatures 35 Exhibits 36 Table of Contents 3 Part IFinancial Information Item 1.Financial Statements HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (Dollars in thousands, except share and per share amounts) (Restated) (Restated) (Restated) (Restated) Operating revenue: Equipment $ Services Total operating revenue Costs and expenses: Cost of sales, excluding depreciation and amortization Cost of services, excluding depreciation and amortization Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Operating income Other income and expense: Interest and other income 14 14 34 24 Interest expense ) Total other (expense) Income before income taxes Income tax provision Net income $ Basic earnings per share $ Weighted average common shares outstanding Diluted earnings per share $ Weighted average common and equivalent shares outstanding Dividends per share $ The accompanying notes are an integral part of the consolidated financial statements. Table of Contents 4 HICKORY TECH CORPORATION STATEMENT OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30 Six Months Ended June 30 (Dollars in thousands) (Restated) (Restated) (Restated) (Restated) Net Income $ Other comprehensive income: Post-retirement benefit plan: Amounts included in net periodic benefit cost: Net actuarial loss Prior service credit ) Transition asset 15 15 30 30 Adjustment to post-retirement benefit plan ) - ) - Income tax expense ) ) Change in post-retirement benefit plan ) 66 ) Comprehensive Income $ The accompanying notes are an integral part of the consolidated financial statements. Table of Contents 5 HICKORY TECH CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands except share and per share amounts) June 30, 2012 December 31, 2011 (Restated) (Restated) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Receivables, net of allowance for doubtful accounts of $215 and $436 Inventories Income taxes receivable Deferred income taxes, net Prepaid expenses Other Total current assets Investments Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Other assets: Goodwill Intangible assets, net Deferred costs and other Total other assets Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Extended term payable Deferred revenue Accrued expenses and other Current maturities of long-term obligations Total current liabilities Long-term liabilities: Debt obligations, net of current maturities Accrued income taxes Deferred revenue Financial derivative instruments Accrued employee benefits and deferred compensation Deferred income taxes Total long-term liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common stock, no par value, $.10 stated value Shares authorized: 100,000,000 Shares issued and outstanding: 13,494,399 in 2012 and 13,396,176 in 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Table of Contents 6 HICKORY TECH CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30 (Dollars in thousands) (Restated) (Restated) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Accrued patronage refunds ) ) Stock based compensation Loss on financial derivative instruments Other Changes in operating assets and liabilities, net of effect from acquired net assets Receivables Prepaid expenses ) ) Inventories Accounts payable and accrued expenses ) Deferred revenue, billings and deposits ) Income taxes ) Other Net cash provided by operating activities INVESTING ACTIVITIES: Additions to property, plant and equipment ) ) Broadband stimulus grant received Acquisition of IdeaOne Telecom ) - Purchase of short-term investments ) - Proceeds from sale of assets - Net cash (used in) investing activities ) ) FINANCING ACTIVITIES: Borrowings on extended term payable arrangement Payments on extended term payable arrangement ) ) Borrowings on credit facility Payments on credit facility and capital lease obligations ) ) Proceeds from issuance of common stock Change in cash overdraft - ) Dividends paid ) ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period 73 Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Net cash paid (received) for income taxes $ $ ) Non-cash investing and financing activities: Property, plant and equipment acquired with capital leases $
